This is an Allowance for serial number 17/418,221.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
A detachable five-star base comprising an outer pentagonal central block, and five support feet respectively arranged on five side surfaces of the central block, wherein: in the support feet, one to four detachable feet and remaining fixed foot are provided, or only five detachable feet are provided; the detachable five-star base further comprises: each jacking block comprises a vertical plane on a side close to the central block, and an arc top surface at an upper end; a lower end of the support block is provided with a lower limit surface configured to limit and fix a downward tilt detachable foot in a manner of abutting on the vertical plane when each detachable foot is inserted; a middle support surface configured to abut on the vertical plane after each detachable foot rotates upwards and unfolds; and an upper arc-shaped surface configured to allow the arc top surface to enter when each detachable foot rotates and unfolds; an upper surface of the support block is provided with an inserting column, and an inner top surface of the connecting groove is provided with an insertion slot for connecting and fixing each detachable foot on the central block in a rotating and snap-fitting manner through the inserting column.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631